Citation Nr: 1136101	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied reopening the Veteran's claim for service connection for PTSD.

In December 2008, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In March 2009, the Board granted the Veteran's petition to reopen the claim for service connection for PTSD and remanded the underlying service connection claim for additional development.  


FINDING OF FACT

The Veteran has current psychiatric disabilities, namely PTSD and major depressive disorder, that are the result of an in-service stressor.


CONCLUSION OF LAW

A current psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

During the pendency of the appeal, the Court held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in a claim for service connection for PTSD, the Board typically adjudicates all diagnosed psychiatric disorders even if they are not specifically claimed by the Veteran.

Turning to the evidence, service treatment records and personnel records do not show complaints or treatment for any psychological disorder.  The Veteran's DD 214 lists an occupational specialty as a radio operator and reflects an honorable discharge.  Additional personnel records confirm that the Veteran was stationed in Rota, Spain from January 1976 through August 1977.  

In March 2001, VA treatment records reflect a positive depression screen for the Veteran.  During 2004 and 2005, VA treatment records show that the Veteran received mental health counseling for depression and anxiety symptoms.  In October 2006, the Veteran received a PTSD diagnosis.  However, there was no accompanying description of the stressors and symptoms assessed in making this diagnosis.   

In various written statements, the Veteran reported that she was raped by a supervisor while serving in Rota, Spain.  She described the incident as a date rape and recalled that she did not report it.  She also expressed frustration over not earning her air traffic control license.  

The Veteran reported the same incident during testimony at the December 2008 hearing.  

VA treatment records from 2008 through 2010 reflect continued mental health treatment by the Veteran.  She participated in group and individual counseling sessions.  Her diagnoses included PTSD and major depressive disorder based upon her reports of childhood sexual abuse and the date rape during service.  

In October 2009, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and noted an incidence of adolescent sexual abuse.  The Veteran reported having regular counseling since 2004.  During service, she reported being date raped by a supervisor while stationed in Rota, Spain, but did not report the incident.  She also witnessed a plane crash at this station.  Mental status examination showed a depressed mood and constricted affect.  She was generally cooperative, but exhibited circumstantial thought processes.  

The examiner diagnosed PTSD and major depressive disorder.  She noted a history of adolescent sexual abuse, but remarked that the in-service stressors had worsened her condition.  She cited the Veteran's reports of intrusive thoughts, hypervigilance, sleep disturbances, and mood disorder continuing since 1977.  

The examiner also provided a December 2009 VA examination addendum to the October 2009 VA examination report.  She reviewed the claims file again.  She reiterated her prior finding that the Veteran was sexually assaulted prior to service, but that the in-service sexual assault had worsened her condition.  In February 2010, she provided another addendum.  She again reviewed the claims file.  She clarified that the record indicated that the Veteran had PTSD and major depressive disorder due to the in-service sexual assault.  Although the Veteran had a history of sexual assault prior to service, her symptoms did not suggest PTSD was present until after the military sexual assault.   

The record supporting the Veteran's reports of an in-service sexual assault includes her own lay statements, and the VA examiner's findings of behavior changes in response to the assault.  

The Veteran is competent to report about the sexual assault.  The record confirms that the Veteran served in Rota, Spain from January 1976 to August 1977.  Her reports have been consistent and there is no evidence to contradict them.  The Board finds her lay reports credible.  Davidson; Buchanan.    

The October 2009 VA examination report and addendum opinions link the currently diagnosed PTSD and major depressive disorder to the Veteran's in-service sexual assault.  There is no additional medical evidence to undermine or weigh against the finding from the VA examination report and addendums.  

The criteria for service connection for PTSD and major depression are met.  The appeal is granted.


ORDER

Service connection for a psychiatric disability, namely PTSD and major depression, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


